SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Carcará well confirms huge potential of Block BM-S-8, in pre-salt of Santos Basin Rio de Janeiro, January 2 nd , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that drilling has been completed in well 4-SPS-86B (4-BRSA-971-SPS), located in block BM-S-8, in ultra-deep waters, in the pre-salt of Santos Basin. This is the third well drilled in the area of the Discovery Assessment Plan (PAD) of 1-BRSA-532A-SPS (Bem-te-vi). The well, informally known as Carcará, is 232 kilometers off the coast and was drilled at a water depth of 2,027 meters. Starting at 5,742 meters of drilling a significant column was detected containing, at least, 471 meters of excellent quality oil - 31° API and free of contaminants such as CO 2 and H
